*819
ORDER

PER CURIAM.
Jeannie Williams (“Mother”) appeals the judgment terminating her parental rights with respect to T.M.W., who was born premature and exposed to cocaine. Mother’s rights have been terminated with respect to all six of her other children as well. The trial court found that termination was necessary to serve the best interests of the child based on several of the statutory grounds set forth in section 211.447.4, RSMo 2000.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. The judgment is supported by substantial evidence and is not against the weight of the evidence. An extended opinion would have no precedential value. The judgment is affirmed under Rule 84.16(b).